Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “integrated casters” (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Apparatus claim 1 recites a “self-powered electric energy generator system that does not require fuel for generating electricity” and method claim 19 recites a method for generating an electricity “without using a fossil fuel” including the step of “feeding the generated electricity from one of the generators to the AC motor to allow the AC motor to continuously rotate”.  
With reference to Fig.1, ¶[0023] of the published specification describes the electric energy generator system as comprising:
“an AC motor 104 that is used for driving one or more pulleys, and a belt arrangement 112 that forms a gear train arrangement for producing a high-speed rotation of the shaft 103 of the second generator unit 102. The electric energy generator system 100 comprises a flywheel 106 that is configured for storing kinetic energy in the form of inertia. The flywheel 106 is a mechanical device specially designed to efficiently store rotational energy. The flywheel 106 can be rotated at an operating speed using the AC motor 104 which results in the storage of kinetic energy in the flywheel 106…The flywheel 106 uses the AC motor 104 for driving rotation of the flywheel 106 at a high speed so that the produced kinetic energy is transformed into mechanical power (or energy). Then, the mechanical energy stored in the flywheel 106 is converted into electricity by the first generator 101 and the second generator 102.”

    PNG
    media_image1.png
    583
    527
    media_image1.png
    Greyscale

The published specification ¶[0003]-¶[0006] contrasts conventional diesel, electric & solar generators with the invention in that the claimed electric generator system “…produces power without using fuel, such as a gasoline or diesel engine, or any type of wind, solar or waterpower…[and] not only powers itself, but provides electricity to a wide variety of items that are plugged into it” (¶[0006]).  Similarly, ¶[0007]-¶[0008] teaches the invention comprises “a green energy generator that not only powers itself, but a plurality of items that are plugged into it for power….”  The invention “eliminate[s] the need to produce power using fuel, such as a gasoline or diesel engine, or any type of wind, solar or waterpower…[,] does not create pollution or emit greenhouse gases… [and] powers itself and a plurality of items that are plugged into the unit.”  Further, ¶[0010] teaches the method “allow[s] the AC motor to continuously rotate”,  ¶[0011] & ¶[0022] explicitly recite the apparatus is “a free energy generator” and ¶[0023] teaches “…by using the flywheel 106, the electric generator system 100 can generate electrical energy without using fuel, and thus this free energy generation is non-hazardous and environmentally friendly.”  
When viewed as a whole in context, these descriptions of an apparatus which “produces power without using fuel”, “powers itself” and other items, “continuously rotates” and generates “free energy” describe something that produces more power than is input into it. But, such an apparatus violates the principle of energy conservation, which states that energy is neither created nor destroyed, or that the total energy of an isolated system remains constant. Thus, interpreted in light of the specification, considering the full scope of the claims, the “self-powered electric energy generator system that does not require fuel for generating electricity” and method for generating an electricity “without using a fossil fuel” including the step of “feeding the generated electricity from one of the generators to the AC motor to allow the AC motor to continuously rotate” are understood to read on an apparatus and method that violate the principle of energy conservation.  But, an invention which violates known laws of chemistry and science would require unreasonable experimentation on the part of one of ordinary skill to practice. Therefore, the claims fail the enablement requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3-4, the claimed functions are indefinite with respect to any specific structure and do not further limit.
In claim 5, “conventional bearings” is indefinite in scope.
In claim 7, “like a conveyer belt” is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-4 & 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Pierce (US Pat.Pub.2008/0143302).
Pierce teaches a “self-powered” [sic] electric energy generator system that “does not require fuel for generating electricity”, the “self-powered” electric energy generator system comprising: 
a first generator 36; 
a second generator 37 comprising a shaft (not numbered, ¶[0013]; Figs.1-2); 
a flywheel 21; 
at least one pulley 43 (or 59); 
a belt arrangement 46, 51, 53; and 
an AC motor (e.g., AC start motor) 26 (¶[0015]) used for driving the at least one pulley 43 (or 59) and the belt arrangement 46, 51, 53 which form a gear train arrangement for producing a high-speed rotation of the shaft of the second generator 37, wherein the flywheel 21 is configured for storing a kinetic energy (abstract; ¶[0003]) and further wherein the kinetic energy stored in the flywheel is converted into electricity by the first generator and the second generator (i.e., “rotational motion of the flywheel is transferred via the pulleys 43, 59 and belt 46 to drive the two generators 36, 37”; ¶[0013]).


    PNG
    media_image2.png
    450
    632
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    429
    690
    media_image3.png
    Greyscale


Regarding claim 2, the flywheel 21 is rotated at an operating speed using the AC motor 26 which results in storage of kinetic energy in the flywheel 21 (i.e., flywheel stores kinetic energy from the start motor; ¶[0025]).
Regarding claim 3, as the flywheel 21 spins faster, the flywheel stores more energy (inherent).
Regarding claim 4, increasing a radius or weight of the flywheel 21 inherently increases an inertia of the flywheel.
Regarding claim 19, Pierce teaches a method for generating an electricity “without using a fossil fuel” [sic], the method comprising the steps of: 
initially rotating an AC motor (start motor) 26; storing kinetic energy from the AC motor using a flywheel 21; converting the stored kinetic energy into electrical energy using a pair of generators 36 & 37; 
feeding the generated electricity from one of the generators to the AC motor to allow the AC motor to “continuously rotate” [sic] (i.e., “[w]hen the power path through the drive control contactor 81 is closed, the power from the generator starts the drive motors 48; ¶[0018]); and 
storing the kinetic energy (in flywheel 21; abstract, ¶[0003]) and producing electricity (in generators 36 & 37; ¶[0013]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce in view of Clerk (US 3,368,424).
Pierce teaches the flywheel 21 rotates on “conventional bearings” [sic] 56 (¶[0019]) but does not teach the flywheel is manufactured of steel, per se.
But, Clerk teaches disc-type flywheels manufactured of steel laminations formed explosively to reduce deterioration due to surface fatigue stresses (c.2:48-50; Fig.).

    PNG
    media_image4.png
    416
    338
    media_image4.png
    Greyscale

It would have been obvious before the effective filing date to manufacture Pierce’s flywheel from steel laminations since Clerk teaches this would have reduced deterioration of the flywheel due to surface fatigue.
Regarding claim 6, Clerk teaches a solid disk flywheel comprising steel laminations which are formed explosively (c.2:48-50).
Regarding claim 7, Pierce’s belt arrangement 46, 51, 53 moves continuously like a conveyer belt” [sic] via a set of pulleys 43, 59, 64, 66 (Fig.2).
Regarding claim 8, Pierce teaches the first generator 36 comprises a first pulley 43, the AC motor 26 comprises a second pulley (not numbered, part of clutch 29), the second generator 37 comprises a third pulley 43, and the shaft comprises a fourth pulley 59 (Figs.2-3).
Regarding claim 9, Pierce teaches the first pulley, the second pulley, the third pulley, and the fourth pulley along with the belt arrangement “varies speed of the shaft” (inherent to operation).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce & Clerk, further in view of Johnson (US Pat.Pub.2008/0309290).
Regarding claim 10, Pierce teaches the first generator, the second generator, the flywheel, the at least one pulley, the belt arrangement, and the AC motor are “secured together” in the sense of comprising an energy generation system, but does not teach a generator frame securing the parts. Clerk does not remedy this. 
But, Johnson teaches a portable electric power station comprising an insulated, wheeled housing 2 containing a self-contained, self-sustaining electrical power generating system 20 including a motor 26, belt 28 and generator (alternator) 30 (abstract; ¶[0015]-¶[0016]; Figs.1-3).  The housing (i.e., frame) 2 comprises internal insulation to muffle sound and is made of lightweight material to make transportation easy (¶[0015]). 

    PNG
    media_image5.png
    428
    564
    media_image5.png
    Greyscale

Thus, it would have been obvious before the effective filing date to modify Pierce and Clerk and provide a frame since Johnson teaches it would have provided a means to 
muffle sound and make transportation of the system easy.
Regarding claim 11, Johnson further teaches casters (wheels) 7-9 integrated into the frame 2 (Fig.4).
Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce in view of Lenz (US 4,365,178) and Dressler (US 442,173).
Regarding claim 12, Pierce teaches the invention of a “self-powered” [sic] electric energy generator system that “does not require a fossil fuel for generating an electricity”, the “self-powered” electric energy generator system comprising: 
a first generator 36 comprising a shaft (not numbered; ¶[0013]; Figs.1-2);
a second generator 37 comprising a shaft (not numbered, Figs.1-2); 
a flywheel 21; 
at least one pulley 43 (or 59); 
a belt arrangement 46, 51, 53; and 
an AC motor (e.g., AC start motor) 26  (¶[0015]) comprising a 110V input cord (not numbered, shown schematically in Figs.1&4 between step-up transformer 78 and power converter 77 which converts battery 12 V DC to 110 V AC, to power start motor 26; ¶[0016]) for receiving input electrical energy from the second generator 37 (i.e., via control 79, drive control 81, which charges battery module 76; ¶[0018]; Fig.1), wherein the flywheel 21 is configured for storing kinetic energy (abstract; ¶[0003]) and further wherein the kinetic energy stored in the flywheel is converted into electricity by the first generator and the second generator (i.e., “rotational motion of the flywheel is transferred via the pulleys 43, 59 and belt 46 to drive the two generators 36, 37”; ¶[0013]).
Pierce does not teach the first generator 36 comprises “a steel shaft and pillow block bearings which support each end of the steel shaft via a steel plate and at least one steel screw” or that the second generator 37 comprises “a steel shaft and pillow block bearings which support each end of the steel shaft via a steel plate and at least one steel screw”.
But, regarding use of a steel shaft, Lenz teaches a rotor for a dynamoelectric machine comprising a steel shaft 7 suitable for use with the rotor’s laminated assembly and bearing assemblies (c.4:35-41; Fig.1). 

    PNG
    media_image6.png
    369
    980
    media_image6.png
    Greyscale


Further, with regard to pillow block bearings which support each end of the shaft via a plate and at least one screw, Dressler teaches a dynamo-electric machine (e.g., generator; p.2:1-3 & 11-14) comprising a shaft 11 journaled at each end by pillow block bearings 16 comprising a plate (base) 17 and set screws (not numbered; part of bearing base 17; p.1:54-72; Fig.2).  

    PNG
    media_image7.png
    256
    442
    media_image7.png
    Greyscale

It would have been obvious before the effective filing date to provide Pierce’s generators with steel shafts since Lenz teaches steel was a material suitable for a shaft rotatably supporting a conventional dynamoelectric machine rotor, and further to provide pillow block bearings that support each end of the shafts via a plate and at least one screw since Dressler teaches this would have been desirable to journal the shaft of a generator.  Further use of steel for the plate and screws in Dressler would have been obvious since it has been held to be within the general skill of a worker to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 13, in Pierce the first generator 36 and the second generator 37 comprise (respectively) a 110 V (e.g., for generator sensor 83; ¶[0024]) and a 220 V outlet (i.e., power path 96, from generator rated at 220 V AC ¶[0015]; Fig.4).
Regarding claim 14, Pierce teaches output from the 110 V of the second generator 37 is fed back to the AC motor 26 (via control 79, drive control 81, which charges battery module 76; ¶[0018]; Fig.1) through the 110 V input cord (not numbered, shown schematically in Figs.1&4 between step-up transformer 78 and power converter 77 which converts battery 12 V DC to 110 V AC, to power start motor 26; ¶[0016]), then the 220V outlet of the first generator and the second generator is used for providing power to connected electrical devices (via isolation transformers 85, 87; Fig.4).
Regarding claim 15, Lenz teaches fans 10, 11 for cooling the dynamo-electric machine (c.4:42-45; Fig.1).  
Regarding claim 16, Pierce teaches the AC motor 26 uses electrical power received from the second generator 37 (via control 79, drive control 81, which charges battery module 76; ¶[0018]) and starts converting the electrical energy into kinetic energy which is used for rotating the flywheel 21 (abstract; Fig.1).
Regarding claim 17, Pierce teaches that movement of the flywheel 21 powers rotating electromagnets disposed within the first generator and the second generator for generating electric power (inherent to generators rated at 220 V AC), and further wherein the second generator is removably secured to the AC motor (inherent, since Fig.1 system is capable of dis-assembly).
Regarding claim 18, in Pierce the second generator 37 is detached from the AC motor (via drive control 81, when power path is open) and the AC motor is fed with an external power supply (i.e., battery module 76; Fig.1).
Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce, Lenz and Dawson (US 998,677).
Regarding claim 12, as noted above, Pierce teaches all the claimed elements except for the first and second generators comprising “a steel shaft and pillow block bearings which support each end of the steel shaft via a steel plate and at least one steel screw”.
But, regarding use of a steel shaft, Lenz teaches a rotor for a dynamoelectric machine comprising a steel shaft 7 suitable for use with the rotor’s laminated assembly and bearing assemblies (c.4:35-41; Fig.1). Further, with regard to pillow block bearings which support each end of the shaft via a plate and at least one screw, Dawson teaches a dynamo-electric machine (e.g., generator) comprising a shaft 1 journaled in a bearing box 2 supported by a pillow block 2’ via a steel plate (shield) 18 and screw (bolt) 19 (p.1:36-39; p.2:54-62; Figs.1-2). 

    PNG
    media_image8.png
    510
    352
    media_image8.png
    Greyscale


It would have been obvious before the effective filing date to provide Pierce’s generators with steel shafts since Lenz teaches steel was a material suitable for a shaft rotatably supporting a conventional dynamoelectric machine rotor, and further to provide pillow block bearings which support each end of the shaft via a plate and at least one screw since Dawson teaches this would have been desirable to journal the shaft of a generator.  Further use of steel for the plate and screws in Dawson would have been obvious since it has been held to be within the general skill of a worker to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 13, in Pierce the first generator 36 and the second generator 37 comprise (respectively) a 110 V (e.g., for generator sensor 83; ¶[0024]) and a 220 V outlet (i.e., power path 96, from generator rated at 220 V AC ¶[0015]; Fig.4).
Regarding claim 14, Pierce teaches output from the 110 V of the second generator 37 is fed back to the AC motor 26 (via control 79, drive control 81, which charges battery module 76; ¶[0018]; Fig.1) through the 110 V input cord (not numbered, shown schematically in Figs.1&4 between step-up transformer 78 and power converter 77 which converts battery 12 V DC to 110 V AC, to power start motor 26; ¶[0016]), then the 220V outlet of the first generator and the second generator is used for providing power to connected electrical devices (via isolation transformers 85, 87; Fig.4).
Regarding claim 15, Lenz teaches fans 10, 11 for cooling the dynamo-electric machine (c.4:42-45; Fig.1).  Similarly, Dawson teaches a fan comprising fan blades 16 for cooling the dynamo-electric machine, in particular for limiting heating of the commutators or collector rings (p.2:41-82; Fig.2).  
Regarding claim 16, Pierce teaches the AC motor 26 uses electrical power received from the second generator 37 (via control 79, drive control 81, which charges battery module 76; ¶[0018]) and starts converting the electrical energy into kinetic energy which is used for rotating the flywheel 21 (abstract; Fig.1).
Regarding claim 17, Pierce teaches that movement of the flywheel 21 powers rotating electromagnets disposed within the first generator and the second generator for generating electric power (inherent to generators rated at 220 V AC), and further wherein the second generator is removably secured to the AC motor (inherent, since Fig.1 system is capable of dis-assembly).
Regarding claim 18, in Pierce the second generator 37 is detached from the AC motor (via drive control 81, when power path is open) and the AC motor is fed with an external power supply (i.e., battery module 76; Fig.1).

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel, can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2834